 In the Matter of NA-MAC PRODUCTS CORPORATIONandUNITED ELECTRI-CAL, RADIO & MACHINE WORKERS OF AMERICA, LOCAL 1421, CIOCase No. 21-C-2532.-Decided August 26, 1946Mr. Eugene M. Purver,for the Board.Mr. J. Wesley Cupp,of Los Angeles, Calif., for the respondent.Mr. Frank E. Spector,of Los Angeles, Calif., for the Union.Mr. Philip Licari,of counsel to the Board.DECISIONANDORDEROn February 18, 1946, Trial Examiner Peter F. Ward issued hisIntermediate Report in the above-entitled proceeding,finding thatthe respondent had engaged in and Was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter,the respondent filedexceptions to the Intermediate Report, and a supporting brief.OnJune 13, 1946, the Board, at Washington,D. C., heard oral argument,in which the respondent and the Union participated.The Board has considered the rulings of the Trial Examiner atthe hearing and finds that no prejudicial errors were committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief filed by respondent, andthe entire record- in the case, and hereby adopts the findings,conclu-sions,and recommendations of the Trial Examiner,insofar as theyare consistent with our Decision and Order hereinafter set forth.1.The Trial Examiner has found that on May 24, 1945,and at alltimes material thereafter,the respondent refused to bargain collec-tively in good faith with the Union as the certified representative ofthe respondent's employees in an appropriate unit, and recommendedthat the respondent be ordered to bargain, upon request,with theUnion.For the reasons set forth in the Intermediate Report, weagree that at least until August 7, 1945,the date on which the re-spondent broke off all negotiations with the Union, the respondentengaged in dilatory bargaining tactics, made no reasonable effort to70 N. L.R.B,No.32.298 NA-MAC PRODUCTS CORPORATION299conclude an agreement with the Union, and unlawfully threatenedpostponement of negotiations until certain other unfair labor practicecharges, filed by the Union with the Board, were "disposed of or with-drawn," and thereby disregarded its obligation to bargain collectivelywith the Union, in violation of Section 8 (5) of the Act.'Normally, where an employer has unlawfully refused to bargaincollectively with an exclusive bargaining representative, our remedyis to require the employer to bargain collectively with such representa-tive, notwithstanding any interim impairment of its majority status.However, because of certain radical changes in the respondent'soperations and in the size and composition of the bargaining unit,which occurred prior to the hearing before the Trial Examiner asa result of reconversion from war to peacetime operations, we donot adopt the Trial Examiner's recommendation that the respondentbe required to bargain collectively with the Union`. It appears that,at the time the Union was certified, the respondent was engaged inthe production of aircraft parts for national defense, but that some-time after its refusal to bargain with the Union it had completely re-converted to its normal peacetime operations of manufacturing dripcups, egg beaters, and other articles. In so reconverting, the respond-ent eliminated its machine shop, which had been established and usedprincipally in connection with its war production, but kept substanti-ally intact its regular polishing department for production of itspeacetime products.Concomitantly, by September 1945, the respond-ent had reduced its force from over 120 employees to less than 50,most of whom are now employed in the polishing department. TheMetal Polishers Union is now claiming to represent a majority of theemployees in the unit as contracted.'In these peculiar circumstances and in the light of the principlesenunciated in theElectric Sprayit Companycase,' we are not convinced'we do not adopt the Tiial Examiner's finding that the respondent,by granting a uni-lateral wage increase to the employees of the metal polishing and plating department, vio-lated the Act, for the reason that the record fails to disclose with any degree of certaintywhen this incident occurredzOn August 24, 1945, the Metal Polishers Union filed a representation petition coveringthese employeesThe Regional Director refused to issue a notice of hearing thereon, andno appeal to the Board was taken.3 67 N. L. R. B. 780.In the cited case,a majority of the Board(Mr Houston dissenting),under circumstances analogous to those in the instant case, entertained a new representa-tion petition filed by a rival union, shortly after the Board had certified another organiza-tion as the bargaining representativeThe opinion of the majority reads,in part, asfollows :We stated in theMollercase, as we do here,that when it is demonstrated that anemployer's personnel has been cut back to its pre-war size, by reconversion from warto peace-time production,and when these,together with other appropriate circum-stances,may warrant a re-determination of representatives,or of the appropriate unit,a new petition for investigation and certification of a collective bargaining representa-tive may be filed with the Board.Mere reduction in the size of the unit, howpver, isnot sufficient.There must be "other appropriate circumstances,"such as a materialchange In the Company's operations or processes in addition to a contraction of theunit. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it would effectuate the policies of the Act to require the re-spondent to bargain collectively with the Union.This finding is notto be taken, however, as authority in any other-case where the factsdiffer from those here present.To remedy its refusal to bargain with the Union, we shall orderthe respondent to cease and desist from refusing to bargain collectivelywith the duly designated representatives of its employees.42.The Trial Examiner found that the respondent, by announcingto its employees that it would never sign a "closed-shop or union-shopprovision," violated the Act.We do not agree. Inasmuch as therecord shows that, at a bargaining conference held on the day beforethe announcement was made, the respondent considered and then re-jected the Union's' demand for a closed shop; it is clear that thesubsequent publication of the respondent's stated position did notconstitute a coercive act or an unlawful anticipatory refusal tobargain.ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Na-Mac Products Corpora-tion, Los Angeles, California, and its officers, agents, successors, andassigns shall:,1.Cease and desist from :(a)Refusing to bargain collectively with duly designated repre-sentatives of its employees.(b)Discouraging membership in United Electrical, Radio & Ma-chineWorkers of America, Local 1421, CIO, or any other labororganization of its employees, by discharging or refusing to reinstateany of its employees, or by discriminating in any other manner inregard to their hire or tenure of employment, or any terms or con-ditions of their employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Electrical, Radio & Ma-chine Workers of America, Local 1421, CIO, or any other labor organ-ization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities, for the, purpose ofcollective bargaining, or other mutual aid or protection, as guaranteedin Section 7 of the Act.-CfMatter ofSyncroMachvne Company, Inc.,62 N L R B. 985In this respect, the instant case is distinguishable from the M.TStevenscase, 68N L R. B. 229, in which a majority of the Board (Mr. Houston dissenting)also held thatan analogous statement,made by an employer immediately before an election,did notper seconstitute an unfair labor practice. NA-MAC PRODUCTS CORPORATION3012.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole Edmund Miller for any loss of pay he may havesuffered by reason of the respondent's discrimination against him,in the manner provided in the section of the Intermediate Reportentitled "The Remedy" ;(b)Post at its plants at Los Angeles, California, copies of thenotice attached hereto, marked "Appendix A." Copies of said notice,to be furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by the respondent's representative, beposted by' the respondent immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondentto insure that said notices are not altered, defaced, or covered by anyother material;(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerceour employees in the exercise of.their right to self-organization,to form labor organizations, to join or assist United Electrical,Radio & Machine Workers of America, Local 1421, CIO, or anyother labor organization, to bargain, collectively through repre-sentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aidor protection.We will not refuse to bargain collectively with the duly desig-nated representative of our employees.We will make whole Edmund Miller for any loss of pay sufferedas a result of the discrimination against him.All our employees are free to become or remain members of theabove-named union or, any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term0 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.NA-MAC PRODUCTS CORPORATION, INC.Employer.By -----------------------------------=----(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.MR. JOHN M. HOUSTON,dissenting in part :In the light of the views expressed in my dissenting opinion in theElectric Sprayit Companycase,s I am unable to concur with my col-leagues in refusing here to invoke our normal remedy for a violation ofSection 8 (5) of the Act. Under the circumstances of this case, and espe-cially as our certification of the Union had been in effect less than 2months before the respondent's refusal to bargain, I would require therespondent to bargain collectively with the Union, as recommended bythe Trial Examiner. In all other respects I agree with the majorityopinion.INTERMEDIATE REPORTMr. Eugene D1. Purger,for the Board.Mr. J. Wesley Cupp,of Los Angeles, Calif, for the respondent.Mr. Frank E Spector,of Los Angeles, Calif., for the Union.STATEMENT OF THE CASEUpon a first amended charge duly filed by United Electrical, Radio & MachineWorkers of America, Local 1421, affiliated with the Congress of IndustrialOrganizations, herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Twenty-first Region(Los Angeles, California), issued its complaint dated December 7, 1945, againstNa-Mac Products Corporation, Los Angeles, California, herein called the re-spondent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1),(3) and (5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearingwere duly served upon the respondent and the Union.With respect to the unfair labor practices the complaint alleged in substance(1) that on or about April 1945 the respondent threatened one of its employeeswith discharge if he acted as an observer for the Union in a Board orderedelection among the respondent's employees; (2) that on or about June 1, 1945,the respondent terminated the employment of Edmund Miller, an employee,and thereafter refused to reinstate him to his former or equivalent positionbecause of his membership in and activities on behalf of the Union ;(3) that all the respondent's production and maintenance employees, excludingoffice clerks, executives and foremen, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning-of the Act; that from on orabout April 19, 1945, a majority of the employees in said unit had designated6 67 N. L. R. B. 780.0 NA-MAC PRODUCTS CORPORATION303the Union as their bargaining representative and by virtue thereof the Union,since April 19, 1945, has been the exclusive representative of all the employeesin said unit for the purposes of collective bargaining ; and that the respondentfrom on or about May 24, 1945, and at all times thereafter, has refused andfailed to bargain collectively with the Union in good faith ; and (4) that by theacts described above the respondent interfered with, restrained, and coercedits employees in the exercise of the rights' guaranteed in Section 7 of the Act.On or about January 9, 1946, the respondent filed its answer to the complaint,denying that it had engaged in the unfair labor practices allegedPursuant to notice a hearing was held in Los Angeles, California, on January10 and 11, 1946, before Peter F Ward, the Trial Examiner duly designated by theChief Trial Examiner. The Board and the respondent were represented by coun-sVl and a representative appeared for the Union: All parties participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnessesand to introduce evidence bearing on the issues was afforded all parties.At theclose of the Board's case and at the close of the hearing counsel for the Boardmoved, with approval of counsel for the respondent, that the pleadings be amendedin formal matters to conform to the proof. The motion was granted. The partieswaived oral argument at the' conclusion of the hearing.While the parties wereafforded an opportunity to file briefs with the undersigned, no briefs have beenreceived.Upon the entire record in the case and fioni his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTNa-Mac Products Corporation is a California corporation with its plant andprincipal office located in Los Angeles, California, where, prior to on or aboutAugust 14, 1945, it was engaged in the manufacture, sale, and distribution of air-craft parts and pneumatic riveting hammers used by the Armed Forces of theUnited States of America and in the production of household articles, and sinceAugust 14, 1945, has been engaged in the production of cosmetic containers, eggbeaters, and drip cups.Respondent by its answer admits that it is engaged ininterstate commerce as defined by the Act.'-aIITHE ORGANIZATIONINVOLVEDUnited Electrical,Radio & Machine Workers ofAmerica, Local1421, is a labororganization affiliated with the Congress of Industrial Organizationsand admit-tingto membership employees of the respondent.11III. THE UNFAIR LABOR PRACTICESA The refusal to bargain collectively; interference, restraint, and coercion1The appropriate unitThe complaint alleges that a unit composed of the respondent's production andmaintenance employees, excluding office clerks, executives, and foremen, wouldinsure to the respondent's employees their full right to collective bargaining andother%vise effectuate the policies of the Act.- 304DECISIONSOF NATIONALLABOR RELATIONS BOARDIn a prior representation proceeding, the Board, on October 21, 1942, issued itsdecision,' in which it found, pursuant to a stipulation by the Union, The LosAngeles Metal Trades Council, herein called the MTC, and the company, that allproduction and maintenance employees of the respondent, excluding office workers,executives, and foremen, constituted an appropriate unit.In a second prior representation proceeding, the Board, on March 23, 1945, issuedits decision,' in which it found, pursuant to agreement of the same parties (therespondent-company taking no definite position as to the appropriateness of theunit), that all production and maintenance employees of the respondent, exclud-ing-office workers, executives, and foremen, constituted an appropriate unit.On May 18, 1945,3 the Board certified the Union as the exclusive representativeof all employees in the appropriate unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment and other conditionsof employment.Subsequent to such certification the respondent filed its petition for decertifica-tionwith the Regional Director'for the Twenty-first Region, contending that,the unit as established was inappropriate.After the Regional Director had de-nied such petition and refused to conduct a hearing thereon, the respondent, onOctober 12, 1945, filed its Petition for Review of Regional Director's Rulingand a Motionde novofor decertification with the Board. On October 23, 1945, the-Board issued its order wherein it denied said petition and motion'The respondent's answer herein denied that the unit as alleged in the com-plaint constitutes a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act. In support of this contention,the respondent introduced herein copies of its Petition for'Review and Motionde novo,above referred to. In view of the numerous determinations by theBoard as to the appropriate unit, this contention is clearly without merit.The undersigned finds that all production and maintenance employees of theNa-Mac Products Corporation, Los Angeles, California, excluding office clerks,executives, foremen, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or'otherwise effect changes in the status of employees,or effectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining with the meaning of Section 9 (b) of the Act.2.Representation byi the Union of a majority in the appropriate unitDuring the hearing counsel for the Board introduced in evidence a record ofprior representation proceedings between the parties hereto, wherein it wasdisclosed that an election,by secret ballot was duly held on April 19, 1945,wherein, out of approximately 144 eligible voters, 98 cast ballots.Of the ballotsso cast, 61 were for the Union, 4 were for the MTC, and 33 were for neither.'On May 18, 1945, the Board,-as set forth above, certified the Union as the bargain-ing representative of all the employees in the appropriate unit.1Matter of Na-Mac Products Corporation,44 N L. R. B 14002Matter of Na-Mac Products Corporation,60 N L R B 14633The appropriateness of the unit as found by the Board was also attacked by the MetalPolishers Union, on behalf of the respondent's platers,polishers and buffers.Although inthe prior representation proceedings,and in past collective bargaining agreements with the-respondent,these employees had been represented by the MTC,the Metal Polishers Unionrequested the Board to set aside the last election;itsmotion was denied on May 3, 1945.On August 24, 1945, it filed a new petition for certification of representatives, which theRegional Director dismissed.4Unless otherwise indicated,all events referred to herein occurred in 1945.iSee footnote next preceding:I NA-MAC PRODUCTS CORPORATION305While the respondent questioned the appropriateness of the unit in its petitionfor decertification, it did not question the results of the above-described election.The undersigned finds that on April 19, 1945, and at all times thereafter, theUnion was, and now is, the duly designated representative of the majority ofthe employees in the aforesaid appropriate unit, and that, by virtue of Section9 (a) of the Act, the Union at all times was, and now is, the representative ofall the respondent's employees in such unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment or other condi-tions of employment.3.The refusalto bargain(a) Sequence of eventsOn May 17, 1945, the Union, by its Business Representative, Frank E Spector,wrote the respondent as follows :Attention :Mr. WilliamNassourGENTLEMEN : Please be advised that we desire to proceed with negotiationsaimed towards arriving at an agreement between your Company and ourUnion, relative to working conditions and ,wage rates.Under separate cover we are mailing to you, for your convenience two (2)copies of proposals for sameWe suggest Wednesday, May 23, at 7: 30 p m. as the time for the begin-ning of the negotiations, in your company's officesWe trust that this datewill be satisfactory to you.We also wish to advise you that the following employees compose the duly-elected Shop Committee : H. J. Blodgett, Chief Steward ; Alice Bain, KennethPurbeck, Harry Locks, Kendall Reinhold.The members of this committeeare fully authorized by our Union to take up with your Company all matters,pertaining to the business or our Union.Kindly acknowledge the receipt of this letter.The respondent did not reply to the foregoing letterShortly prior to May 2JSpector telephoned William Nassour, the respondent's president, and requested:a meeting with management.He was referred to respondent's attorney, J. WesleyCupp.Spector then got in touch with Cupp and ameeting was arranged for-the evening of May 24 at Cupp's office.Spector, accompanied by employees H J. Blodgett, Kendall Reinhold, Alice-Bain, and Harry Locks, reached Cupp's office at about 6 o'clock p mOn entering theiroom where the union committee was seated, Cupp, while stillstanding, stated to the committee, in substance, that it would be a waste of,time-tomeet (at that time) since lie had an important dinner engagement; that he-had not had time to look over the proposed contract theretofore submitted by the-Union; that the union committee should consider the then existing contract be-tween the respondent and the MTC in the nature of a counterproposal ; that in-.sofar as he knew the MTC contract was the only one that the respondent would."go for"; that his usual method in bargaining negotiations was "to throw theentire matter" to a conciliator, as direct negotiations were a waste of time; that,while lie was authorized to meet with and negotiate with the union committee,he had no authority to agree upon any condition or provision in the proposedcontract; and that if he did agree tentatively on one or moreclauses inthe con-tract, he would have to have final approval of the seven owners of the respondent-company.Cupp, at Spector's urging that he sit down and bargain, finally agreed to sitdown for 20 minutes and start going over the clauses of the proposed contract.- 306DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the 20-minute period some 5 clauses of the contract were discussed,after which Cupp, pleading his dinner engagement, brought the meeting to aclose.'On the following day, May 25, the respondent posted the following :BULLETINNow that the CIO has been certified as the bargaining agent of the em-ployees of this Company, it is necessary that the policy of the company beagain made known to you with reference to any request for a closed or unionshop..NOTE WELL-This Company willneversign a closed or Union Shopprovision.Your job is not and will not be dependent upon membership inthe CIO or any other organization.NEVER FORGET THIS..WILLIAM NAssoua,JW. CuppAlso on May 25, Spector telegraphed the U S Commissioner of Conciliation atSan Francisco,requestingthat he designate a conciliator to meet with the parties.Commissioner Harry C. Malcolm of the U S Conciliation Service in Los Angeleswas designatedto act as such conciliator and Spector was notifiedof such fact.On June 4, theunioncommittee and Cupp met with Commissioner Malcolm.At the outset of the meeting Cupp stated that lie would not negotiate with Iespectto the, "Wilcox plant employees." 7Considerable time was consumed indiscussingCupp's contentionin this regardCupp finally agreed to and diddiscuss some of the clauses of the proposed contractCupp again pleaded animportant engagement and the June 4 meeting broke up without airy pi u',ress beingmade.'The next meeting between the patties was held on June 11 at Malcolm's. office.Spector,Bain, Blodgett and employee Fuhrbeck, «ho appeaied for the firsttime,represented the Union, while Cupp and Edward Nassour, personnel directorand a memberof respondent firm, appeared for the respondent.°Several clauses of the in oposed contract were gone over and some were tenta-tively agreed upon - Cupp, however, advised those present that, notwithstand-ing the presence of a memberof the firm, any tentativeagreementreached wouldhaN e to be approved by all members of the firmThe record discloses that Cupp,was asked at each meeting following the first between the parties whethei behad secured the approval of any of the matters tentatively agreed uponToeach inquiry he replied that he had not had time to take such matters up with°The above findings as to the May 24 meeting are based on the credited testimony ofSpector and Reinhold, whose testimony was in the main substantiated by that of Cupp.7Prior to the April 19 election, a number of the respondent's employees, whose nameswere carried on respondent's pay roll, were employed at the "Wilcox plant" performing cer-tain work on behalf of the respondent.Before the election,the Union objected to theinclusion of these employees on the list of eligible voters, but the respondent insisted thatthey wei e included in the appropriate unit.They were permitted to vote and the Unionchallenged their ballotsSince the challenges were insufficient to affect the results of theelection,the Board made no determination thereon.The employees in question were amongthose described and included in the Board's certification of representatives.8 The findings concerning the June 4 meeting are based on Spector's testimonyCupp'sveision as to whatoccurredat such meeting was less detailed and definite than that ofSpector's, but was in substantial accord therewith.°This was the'first and only instance that an officer or executive of the respondent, otherthan Cupp,met with the union committee during negotiations referred to herein. NA-MAC PRODUCTSCORPORATION307respondent's officials and owiiersThis meeting also ended when Cupp againpleaded in important engagement." "On or about June 1 the respondent discharged Edmund Miller (whose dis-charge is discussed in Section III, B, below), Reinhold, Blodgett, and Locks.The last 3 named wet e members of the union bargaining committeeOn June 2, the Union filed charges with the Board against the respondent,alleging that the 4 employees named above had been discharged because of theirmembership in and activities on behalf of the Union.Under (late of June 13 Cupp wrote Ernest Marsh, Conciliation Commissioner,Department of Labor at San Francisco, and sent carbon copies of such lettertoMalcolm and the Board's Regional Office in Los AngelesThe letter stated,jitter (ilia.that the Union had filed the charges above referred to and read inpartUndoubtedly there will be more layoffs and inasmuch as these chargeshang over the head of the company, the company has instructed me as itsattorney-in-fact and counsel to advise you that until these charges are dis-posed of or withdrawn, that it must postpone further negotiationsA further meeting of the parties was held on June 13 at Malcolm's officeSpec-tor,Bain and Fuhrbeck appeared for the Union. Cupp was sole representativeof the respondent.Cupp read a copy of his letter to Marsh, above referred to,and stated that the respondent would not negotiate further until the chargeswere disposed of or withdrawnMalcolm and Spector endeavored to have himcontinue with the negotiations but Cupp refused and thus.the meeting endedOn June 14 the Union submitted to Malcolm a list of the issues in dispute be-tween the Union and the respondent for certification to the War Labor Board,herein CalledW1,I1, and requested that Malcolm speedily, certify the same tothe WLB.,On August , at the suggestion of Malcolm, a further meeting between theparties was heldMalcolm was assisted by Commissioner Wenig of the U. S.Department of Labor.Malcolm stated that the purpose of the meeting was toget the parties to agree on as many of the issues in dispute as was possible, inordei to reduce the number of the issues to be heard before the WLB. Otherthan the discussion of one or two clauses of the proposed contract, no progress%vas made at this meeting, as Cupp reiterated the fact that lie had to have allof his tentative conunitments approved by the respondent-firm"On August 7 the parties met for the last time. The meeting was held atMalcohm's-olhce with the same groups present as attended the August 2 meeting.At the outset of the meeting Cupp stated that in view of the discontinuance ofThese findings are based on the credited and uncontradicted testimony of SpectorOn August 13, some 80 days after the first meeting of the union committee with Cuppon May 24, Cupp wrote Malcolm with reference to the submission of the labor dispute to apanel of the WLB In this letter Cupp denied certain statements made by Spector to theeffect that the respondent and the Union had agreed on certain provisions, as set up bySpector in a mimeographed enclosureCupp's letter stated in part :I thought I made it specifically clear that while I was a representative of the com-pany, all the results would have to be submitted to the company for its official approvaln.hich has not been done,but I hope to take care of same within a few days when Iand the company can consult with Mr. Pottoroff, the Shop Superintendent, who ishome ill.[Italics added ]The foregoing statement not only indicates that Cupp was without authority to bind therespondent, but also indicates a lack of good faith on the part of the respondent in takingno action on the matters discussed at the meetings.712344-47-vol 70-21 nDECISIONS OF NATIONAL LABOR RELATIONS BOARD308respondent's machine shop there was no longer need for negotiating with theUnion.In this connection Cupp testified in part:I addressed myself to Mr. Malcolm, "If you feel that the Board (WLB)will again entertain a request for certification, there is only one way forthe Conciliation Office to bring that to the Board and that is to request it. Iam at this time stopping further negotiations."I think this was the last.meeting[Italics added.],0Cupp further testified in part:I said to Mr. Spector, I said, "In the event the War Labor Board goes outof existence or doesn't care to entertain it, because of changes in war condi-tions and the limitations they have recently announced, I say to you Mr.Spector, one way to bring it to a head is to go before the National LaborRelations Board on the basis (that)I.am 9efustng to further negotiate acontract,when you no longer represent the principals. [Italics added.]Cupp further testified that when the "A. F. L." came and asked for a 10-centan hour raise some of the "top men" were given a raise of 5 cents an hour. Cuppadded: "We didn't give a straight, right down the line, 10 cents an hour, becauseitwould be impossible."The employees involved in the raise above mentionedwere polishers, platers, and buffers and were included in the appropriate' unitas certified by the Board on May 18, 1945It is clear from the record that the raise above referred to was granted by therespondent by unilateral action and without consulting the Union's bargainingcommittee, and it is so found(b)Respondent's contention and testimony to the refusal to bargainThe record discloses, and the respondent does not deny, that from June 13,1945, and thereafter it refused to negotiate with the UnionThe respondentcontends, however, in substance, (1) that during the early meetings with theUnion Committee, it bargained in good faith and made reasonable efforts toconclude an agreement; and (2) that (luring later conferences, because of pend-ing charges filed by the Union, and because of the Union's alleged loss of inajority,itwas justified in refusing to continue negotiations.As to the first contention.The record discloses that at the first bargainingmeeting held on May 24, Cupp announced that he had not had time to look overthe proposed contract submitted by the Union ; that the respondent,§ counter-proposal consisted of, its previous contract with the MTC, because "after theCompany went through sweat and blood to get this contract it was incongruousto sit down with any other-agency selected by the employees, and start overthe whole thing" ; that so far as he knew the MTC contract was the only one theCompany would "go for"; and that the Union would never in any event achievea "closed shop" contract.Cupp further stated that while he was authorized tomeet with and negotiate with the Union, he had no authority to agree upon anycondition or provision of the proposed contract, as all or any tentative agree-ments were subject to final approval by the seven owners of the respondent-company ; and that his usual way in bargaining negotiations was "to throw theentire matter" to a conciliator.The record further discloses that at the next bargaining meeting held at Con-ciliatorMalcolm's office, Cupp, as found above, consumed a major portion of thetime in discussing a fictitious issue in connection with the "Wilcox Plant" em-ployees, after which he finally agreed to and did discuss some of the clauses inthe proposed contract and brought this meeting to a close on the plea of animportant engagement. NA-MAC PRODUCTS CORPORATION309At the next meeting of the parties held at Malcolm's office on June 11, Cuppwas accompaniedfor the first and only time by a member of the respondent-firm.Afterseveral clauses ofthe proposed contract were discussed and tentativelyagreed to,Cupp informedall present that notwithstanding the presence of amember of the respondent-firm, any tentative agreement reached wassubjectto approval by all members" of the firm.The recorddisclosesthat on August 13,1945, CuppinformedMalcolm that he had not yet submitted the results obtainedfrom negotiations to the respondent.It is clear from the above and the record that Cupp was at no time authorizedto act on behalf of the respondent, even with respect to minor matters, thus indi-cating lack of good faith on respondent's part,12 and that his conduct at themeetings described above discloses a fixed determination on the part of therespondent not to bargain in good faith.This contention is without meritAs to the second contentionThe respondent sought to justify its refusal tobargain on and after June 13, (a) because the Union filed charges, and (b)because of the Union's alleged loss of majority.The record discloses as to (a)that the Union filed charges on June 2 alleging the discriminatory discharge ofMiller and 3 others ; and that at a meeting held at Malcolm's office Cupp statedthat the respondent would not negotiate further until the charges were disposedof or withdrawn.The respondent never thereafter receded from, this position.This defense is not legally tenableThe Board inMatter of Sheba Ann Fi ocks, Inc ,13held that an employer's con-tention that it is not required to bargain with a labor organization certified bythe Board as the authorized representative of the employees until the Boardrendersa decision on pending charges ofunfairlabor practices, and until thedecision and certification of representatives are reviewed by the Courts, is with-out merit, for the issuance or withholdingof a decisionon a complaint cannotrelieve the employer of its obligation to observe the provisions of the Act. InMatter of Lebanon Steel Foundry"the Board held that termination of confer-ences by the employer upon the Union's filing chargeconstitutes a refusal tobargain sincethe pendency of a proceeding before the Board does not in any waysuspend the operation of the Act or relieve an employer of any duties thereundei.Contention (2) (a) iswithout merit.The respondent's contention to the effect that it was relieved of its duty tobargain with the Union because of the latter's alleged loss of majority is alsountenable.The record discloses that the Union was dull certified as bargainingagent on May 18, 1945; that within 2 months thereafter the respondent con-tended that due to lay-offs occurring as a result of reconversion, the Union hadlost its majority ; that at a meeting of the parties held on August 2, at Malcolm'ssuggestion,in an attempt to have them agree as to just whatissues were indispute between them, Cupp refused to so agree and iterated the fact that all ofhis tentative agreements must be approved by the respondent; that at the lastmeeting of the parties held at Malcolm's office, Cupp admittedly informed Malcolmthat he was at that time "stopping further negotiation" ; and that he then toldSpector "I am refusing to further negotiate a contract, when you no longerrepresent the principals."The Board and the COurts have consistently held that once a bargaining agenthas been certified, pursuant to an election, as the representative of a majority12 SeeMatter of Service Wood Heel Company, Inc,31 N L R B 1179135N.L R B 12,16.14 33 N L It B 233 , see alsoMatter of Elias-Klatscher &Co , 40 N L R B 1037, enforced142 F (2d) 356 (C. C. A. 9). 310DECISIONSOF NATIONALLABOR RELATIONS BOARDof the employees in an appropriate unit, its majority status is presumed to con-tinue for a reasonable length of time.15This contention is without merit.The respondent's determination to disregard its obligation to'bargain with theUnion is further disclosed by the posting of the anti-CIO bulletin on May 25, andfinally by granting a unilateral wage increase to the employees of the metalpolishing and plating department,10 both of which acts tended to discredit theUnion in the eyes of the remaining employeesCONCLUDING FINDINGSFrom the foregoing and the record, the undersigned finds that the respondent,on May 24, 1945, and at all times thereafter, has refused to bargain collectivelywith the Union as the exclusive representative of its employees in an appropriateunit, and thereby interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.The undersigned further finds that by posting the bulletin dated May 25, 1945,in which it advised the employees that it would never sign a "closed or unionshop" " provision and that their jobs would not "be dependent on membershipin the CIO or any other organization," without at the same time advising theemployees that they might retain their jobs in the event they joined the CIOor, any other organization,18 the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.B. The discriminatory discharge of EdmundMiller(a)Events leading up to the dischargeMiller was hired on OctobQr 27, 1942, and began his employment on the follow-iug clay.He first worked in the engine lathe department as a learner with astarting rate of 75 cents per hour.During his employment lie worked in thegrinding room and was assigned to experimental work and to the rework depart-ment.He also did tool and cutter grindingDuring his employment he received11 raises of 5 cents per hour and at the time of his discharge on June 1, 1945, wasreceiving $1.30 per hour.On April 3, 1944, he was classified as a JourneymanMachinist "A."Prior to the representation election held on April 19, 1945, Miller was active onbehalf of the Union, although not a member.1°He acted as a contact for the CIOand personally gave out application for membership cards.Miller was selected by the Union as its observer at the April 19, 1945, election.On the day before the election, Lyle D. Pottoroff, respondent's superintendent,called Miller to his office and informed him that the "management" had instructedPottoroft to advise Miller that if the latter acted as the union observer at the'IN. LR. B. v. Century Oxford Mfg. Corp,140 F. (2d) 541 (C. C. A. 2), cert. denied323 U. S. 714;N. L. R. B. v. Botany Worsted Mills,133 F. (2d) 876 (C. C. A 3), certdenied 319 U. S. 715;N. L. R. B. v. Appalachian Electric Power Co,140 F. (2d) 217(C C. A. 4) ,Motor ValveMfg. Co. v. N. L. R.B., 149 F. (2d) 247 (C C. A. 6).10 See MayDepartment Stores Co., etc. v. N L. R.B., 326 U. S. 376"Matter of Julius Cohn,d/b/aComas Manufacturing Co,59 N. L R. B. 208, andcases cited.10American Furnace Company,65 N: I. R B 247.19Miller never joined the CIOHe was a member of the Seventh Day Adventist Sectwhich, Miller stated, prevented him from joining any other organizationIt is undisputedthat the respondent's officers and supervisors were under the impression and believed thatMiller was a member of the Union. NA-MAC PRODUCTS CORPORATION311election his check would be ready for him when he came back.Miller attendedthe election and returned to work but was not tendered his check.20On or about May 29 Miller, was called to Pottoroff's office and informed thatdue to many cancellations of contracts some lay-offs would have to be made ; thatMiller would be taken out of his rework department and one, Emil Hayden, wasgoing to take care of the rework.Pottoroff informed Miller that he could go tosome of the other departments but would have to go at a lower rate.The depart-ments were not specified at the time.Miller informed Pottoroff that he wouldlike to think the matter over but also informed him that he would be willing to goto the lathe department at $1.25 rate. Pottoroff promised to talk to RobertDeKay, plant manager, with reference to the pay and classification at whichMiller could be retained and promised to advise Miller later.Miller then wentto Sol Senter, foreman of the lathe department. Senter told him he had anopening at a $1.25 rate.On the afternoon of May 31, Miller went to Pottoroff'soffice and asked if the latter had taken his matter up with Manager DeKay, andwas informed that Pottoroff had not been able to see the manager, but would doso the next day, June 1.On June 1, the following day, at about 4: 30 in the afternoon, a guard askedMiller if he was "checking out" his tools.When Miller replied that he wasnot quitting, the guard stated, "They gold you on the list."Miller then wentto Pottoroff, who said that he did not know what he was going to do and thathe would check up and see what could be done. Shortly thereafter Miller wascalled to Manager DeKay's office and, in the presence of Pottoroff, DeKay statedthat the respondent was going to have to let a number of employees go, where-upon Miller asked concerning his plant seniority," to which DeKay repliedthat he could lay off "plant wide" or by departments, as he "saw fit."Millerwas given his check just before quitting time on June 1.(b) Contentions and testimony of respondent as to the dischargePottoroff testified in substance that Miller was the last regular remainingemployee in the rework department, and that when he told Miller that thedepartment would be closed down Miller requested to be returned to the lathedepartment where he had formerly worked.Pottoroff stated that he couldnot go back at the rate of $1.30 he was then getting and Miller offered to re-turn to the lathe department at the $1.25 rate which was the top rate for20Pottoroff testified that he received word from the "front office" that Miller was goingover to the"school" (at the time of the April 18 electlon4,and was asked if he "knewthat Miller was going over to the school to participate in the election." Pottoroff testified :I told them no, he had said nothing whatsoever to me. I was told to inform himthat if he left the fob, . . . that it would be considered that he left the job when itwas unneecessary and that he could consider his employment at an end as far asNa-Mac was concerned.While Pottoroff's version of this conversation is in substantial accord with that of Miller's,it varies in that Pottoroff does not admit that he referred to the fact that Miller was to actas the Union's observer at the election.The undersigned credits Miller's version as setout above.21The contract between the respondent and MTC, amended on June 6, 1944, containeda clause as follows :It is agreed that in the event the business of the employer necessitates the layingoff of men or women,such employees shall be laid off on the basis of seniority in depart-ments as well as on a plant wide basis, the last hired to be the first laid off,merit,ability and other conditions being equal;and likewise on re-employment of employees,such re-employment shall be made on the basis of seniority as herein defined and dueregard being given to merit and ability. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDengine lathe work 22Pottoroff admitted there was work in the "bench" lathedepartment, which, together with the engine lathe department, was under thejurisdiction of Foreman Senter, but testified that the rate for bench lathe workwas from 95 cents to $1.10 per hour. According to Pottoroff, he then consultedwith J. Wesley Cupp, respondent's attorney, and was advised that Miller couldnot be employed at bench lathe work at the $1.25 rate inasmuch as $1.10 was"tops" for bench work " Pottoroff admitted that he did not directly offer Millerthe bench lathe job at the $1.10 rate, indeed, that he never offered Miller anyother definite opportunity to work at the plant.Manager DeKay testified that he informed Miller that he was being laid offbecause the rework department was being disbanded; that jobs in other depart-ments in the plant were not suited "for the ability" of Miller ; and that he feltthat Miller "should take advantage of the schooling and everything he had hadto get something better."Miller replied that he should be able to go into thebench lathe department at $1.25 an hour.While the respondent did not during the hearing contend that it had offered,tiller reinstatement, Cupp's July 3 letter, referred to hereinabove, stated in part:His (Miller's) previous rate was $1.35 ($1.30), therefore the PersonnelDirector felt it would be an insult to offer him the 950 rate. If, however,he now desires to work as a benA lathe operator at the950 level,he is bythis letter offered reemployment in the classification known as bench latheoperator . . . [Italics added.]In this connection Manager DeKay testified that he told Miller that:95 cents was the learner rate and $1.10 would be the top he could possiblyget.DeKay further testified :(By Mr. CurP) :Q. Did you consider Mr.-Ed Miller was qualified for the top rate in thebench department?A. I believe, clue to the experience -Miller had had, so far as we hadtaught him and what he had shown what he could do, so far as the reworkdepartment was concerned, I think he could have handled the bench lathedepartment at the top rate of $110; I think he could handle thatQ.Do you feel, however, he could have qualified as top rate of bench lathedepartment?A. Yes, I do.-Miller started in the lathe department and had plant seniority in such depart-ment.Since it appears that there is no question but what he was.entitled to thetop rate $1.10 in the event he was put into the bench lathe department, Cupp'soffer of a position in such department at the 95-cent rate, was not a good faithoffer.The record discloses that Miller, who was employed on October 28, 1942,22Miller testified,without contradiction,and the undersigned finds, that some 4 to 6weeks before Miller's discharge,employee Ray Stillman,who had been receiving $1.30an hour rate in the rework department,was transferred to the lathe department andcontinued to receive his then rate of $1.30.22The record indicates,and the undersigned finds, that Pottoroff desired to retain Millerand place him in the lathe department at the $1.25 rate but was overruled by PersonnelDirector Nassour and Attorney Cupp.The latter so stated in a letter to the Board'sRegional Officer under date of July 3, 1945, in which Cupp also stated that he had advisedPottoroff that Miller could not be employed in the bench lathe department at a rate higherthan $.95 under WLB regulations. NA-MAC PRODUCTS CORPORATION313had seniority over Alice Bain, employed January 25, 1944, over Samuel Katz,employed February 22, 1943, and over Adolphine Nolte, employed on January24, 1944, each of whom were retained after Miller was discharged and untilAugust 17 in the case of Katz and Nolte and August 18 in the case of Bain.°(c) Conclusions as to the dischargeThe record affirmatively discloses that Miller was a satisfactory and capableemployee ; that prior to and during the time a number of lay-offs were made neces-sary, the respondent prepared and followed, except in Miller's case, a plant-wideseniority list.The record further discloses that Henry Locks, Kendall Reinhold,and H. J. Blodgett were also laid off on June 1 on the basis of plant-wide seniority,but there is no evidence that the respondent felt it necessary to consult with itsattorney concerning their lay-off 24 It affirmatively appears that respondent didconsult with its attorney at the time of Miller's lay-off, and he advised therespondent that it could not retain him at the $1.25 level if he were assigned towork in the "bench" lathe department, thus indicating that there was no questionbut that Miller had seniority and was entitled to a bonafideoffer of a positionin another department at that time.The respondent's assertion that in the caseof Miller it did not follow its general seniority policy because in such matters italso considered "merit, ability and other conditions," is not convincing. It isadmitted that at the time of the discharge, and as late as July 3, other work wasavailable on the bench lathes.Pottoroff testified that there had been no com-plaints as to Miller's work.McKay testified that Miller was a "good man" whohad "ability," and that if he had been retained on what work was available therespondent would have been the gainer, as in McKay's opinion Miller was worthmore than the 95 cents or $1.10 per hour which the bench lathe job paidThe record reveals a convincing explanation of the exception that was madeindischargingMiller in violation of the respondent's established policy ofseniority preference.By threatening Miller with discharge if he acted as theUnion's observer at the April 19 election, by posting the May 25 "Bulletin" setout in Section III, A, above, and by insisting during the attempted negotiationthat the Union could not bargain for certain of the respondent's employees whowere allegedly members of the MTC, the respondent indicated hostility towardthe Union and towards Miller's activity in its support.For these reasons, theundersigned finds that the respondent selected Miller for discharge, not becauseof inefficiency on his part, but because of its antagonism towards the Union andbecause of resentment of his activites on its behalf.Upon the basis of the entire record, the undersigned is convinced and findsthat the respondent discharged Miller on June 1, 1945, and thereafter refused toreinstate him to his former or equivalent position, because of his activities onbehalf of the Union, and thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.The record discloses and the undersigned finds that prior to August 14, 1945,the respondent manufactured aircraft parts and pneumatic riveting hammersfor the Army Air Force. -Miller qualified as a Journeyman machinist workingon such parts and hammers. Following August 14 the respondent returned toitspeacetime production of egg beaters, drip cups, and cosmetic containers,none of which required the services of a Journeyman machinist and at noneof which does it appear, nor was it contended, that Miller was proficient. Forthe foregoing reasons, Miller's reinstatement will not be recommended.24Locks,Reinhold,and Blodgett were members of the Union's bargaining committee.Therespondent was informed of this fact by letter of the Union under date of May 17.Whenthe Union complained of their discharge,the respondent Justified its action on the basisof plant-wide seniority. 314DECISIONSOF NATIONALLABOR RELATIONS BOARDIIV THEEFFECTOF THE UNF.\IR LABOR PRACTICES UPON COIIMEI1Ci_The activities of the respondent set forth in Section III, above, occurring4n connection with the operations of the respondent's business described inSection I, above, have a close, intimate, and, substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerceV. THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Having found that the respondent has refused to bargain collectively with theUnion as the exclusive representative of its employees in an appropriate unit,itwill be recommended that the respondent, upon request, bargain collectivelywith the Union.It has been found that the respondent discriminated in regard to the hireand tenure of employment of Edmund Miller by discharging him and refusingto reinstate him because of his activities on behalf of the Union. It has beenfurther found that since on or about August 14, 1945, the respondent has dis-continued the operations for which Miller is qualified as a Journeyman Machinistand there appears to be little if any likelihood that the respondent will resumesuch operations in the predictable future.Accordingly Miller's reinstatementwill not be recommended.However, in order to effectuate the policies of theAct, the undersigned will recommend that the respondent make Miller wholefor any loss of pay he may have suffered by reason of the respondent's discrimi-nation against him by payment to him of a sum of money equal to the amounthe would normally have earned as wages from June 1, 1945, to August 14, 1945,the approximate day on which the respondent discontinued the operation of itsmachine shop,lesshis net earnings 23 during said period.In view of the unfair labor practices found to have been committed by the re-spondent, constituting an independent violation of Section 8 (1) as well as viola-tions of Section 8 (3) and (5) of the Act, the undersigned finds that there isdanger of the commission of other unfair labor practices by the respondent inthe future. -It has been found that on the day before the Board-ordered electionof April 19, the respondent threatened to discharge Miller if he acted as observerfor the Union.On June 1, notwithstanding the seniority rights to which Millerwas entitled under the respondent's customary practice, it discharged him be-cause of his union activitiesFinally, during a number of conferences with theUnion's negotiating committee over a period of many weeks, the respondentcontinued to manifest a clear hostility towards the Union by not bargaining ingood faith and by repeatedly casting doubt upon the Union's authority to repre-sent groups of employees who had been included in the appropriate unit by theBoard's orderFrom the respondent's willingness to resort to the extrememeasure of discharge and from its planned. anti-union conduct in refusing tobargain as under the Act it was obligated to do, it is clear that the respondent is25By "net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurredby an employeein connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischargeand the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Comapny,8 N. L. R. B. 440Moniesreceivedfor work performed uponFederal,State, county,municipal,or other work-relief projects shall be considered asearningsSeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. NA-MAC PRODUCTS CORPORATION315determined to use any form or degree of restraint and coercion to effectuate itsopposition to any union activities on the part of its employees generally.Thisattitude of opposition, and the continuing threat which it implies, makes necessarya cease and desist order as broad as the threat.An order limited to the particu-lar illegal acts found to have occurred in the past would place a premium onthe respondent's ingenuity in devising different methods of attaining its demon-strated purpose of defeating the employees in the exercise of the rights to self-organization for collective bargaining purposes 26It will therefore be recommended that the respondent cease and desist from inany manner interfering with, restraining, and coercing its employees in theirright to self-organization for collective bargaining purposes as guaranteed 'inSection 7 of the Act.Upon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1United Electrical, Radio & Machine Workers of America, Local 1421, affili-ated with the Congress of Industrial Organizations, is a labor organization withinthe meaning of Section 2 (5) of the Act.2All production and maintenance employees of the respondent, excludingoffice clerks, executives, foremen, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, at all times material hereinconstituted and now constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.United Electrical, Radio & Machine Workers of America, Local 1421, affili-ated with the Congress of Industrial Organizations, was at all times materialherein and now is the exclusive representative of all the employees in such unitfor the purposes of collective bargaining within themeaning ofSection 9 (a) ofthe Act.4By refusing to bargain collectively with the Union as the exclusive repre-sentative of the employees in the above-described unit, the respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of Ed-mund Miller, thereby discouraging membership in a labor organization, respond-ent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.-7The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.26 SeeMay Department Stores Company,etc. v.N. L.R. B.,326 U. S.376;Matter ofWashington National InsuranceCo., 64 N.L. R B 929;Matter of C. D. BeckdCompany,63 N L. R. B. 1426;Matter ofCaroline Mills, Inc.,64N. L. R. B. 200. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that Na-Mac Products Corporation, Los Angeles, California,its officers, agents, successors, and assigns shall1.Cease and resist from :(a)Refusing to bargain collectively with United Electrical, Radio & Machine'Workers of America, Local 1421, CIO, as the exclusive representative of all ofits production and maintenance employees engaged in its plant or plants locatedin Los Angeles, California, excluding office clerks, executives,foremen, and allsupervisory employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recommendsuch action, in respect to rates of pay, wages, hours of employment, and otherconditions of employment ;(b)Discouraging membership in United Electrical, Radio & Machine Workersof America, Local 1421, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees, by discharging and refusingto reinstate any of its employees or in any other manner discriminating in re-gard to their hire and tenure of employment, and any terms and conditions ofemployment ;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organia-tions, to join or assist United Electrical, Radio & Machine Workers of America,Local 1421, affiliated with the Congress of Industrial Organizations, or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with United Electrical, Radio & MachineWorkers of America, Local 1421, affiliated with the Congress of IndustrialOrganizations, as the exclusive representative of all the respondent's productionand maintenance employees, exclusive of office clerks, executives, foremen, andall supervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommendsuch action, with respect to rates of pay, hours of employment, or other conditionsof employment, and if an understanding is reached, embody such understandingin a signed agreement ;(b)Make whole Edmund Miller for any loss of pay he may have suffered byreason of the respondent's discrimination against him in the manner as providedin the section entitled "The remedy" ;(c)Post at its plants at Los Angeles, California, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Twenty-first Region, after being signed by the re-spondent's representative, shall be posted by the respondent immediately uponthe receipt thereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employeesare customarily postedReasonable steps shall be taken by the respondent toinsure that said notices are not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Twenty-first Region, in writing,within ten (10) days from the date of the receipt of this Intermediate Report,what steps the respondent has taken to comply therewith. NA-MAC PRODUCTS CORPORATION317It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended,effective November 27,1945, any party or counsel for the Board may, within fifteen(15) days fromthe date of the entry of the order transferring the case to the Board,pursuantto Section 32 of Article II of said Rules and Regulations,filewith the Board,Rochambeau Building,Washington 25, D. C., an original and four copies of 'astatement in writing,setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding(including rulings upon all motionsor objections)as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement of excep-tions and/or brief, the party or counsel for the Board filing the same shall servea copy thereofupon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33,should any partydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of the order trans-ferring the case to the Board.PETER F. WARD,Trial Examiner.Dated February 18, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist United Electrical,Radio & Machine Workers of America,affiliated with the Congress of Industrial Organizations,or any other labororganization,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.We will make whole Edmund Miller for any loss of pay suffered as a resultof the discrimination against himWe will bargain collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment,and if an understanding is reached,embody suchunderstanding in a signed agreement.The bargaining unit is :All production and maintenance employees at our LosAngeles,California,plants, excluding office clerks,executives, foremen, and all supervisoryemployees with authority to hire, promote,discharge,discipline, orotherwise effectuate the change of status of employees or effectivelyrecommend-such action.All ouremployeesare free to become orremain membersof the above-namedunion or any other labor organization.We will notdiscriminate in regard to 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDhire or tenure of employment or any term or condition of employment against,anyemployee because of membership in or activity on behalf of any such labororganization.-NA-MAC PRODUCTS CORPORATION, INC.,Employer.By ---------------------------------------(Representative)(Title)Dated--------------------NoTn.Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.-This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.,